Case 2:20-cv-01164-RGK-PVC Document 1-1 Filed 02/05/20 Page 1 of 7 Page ID #:5




           EXHIBIT 1
       Case 2:20-cv-01164-RGK-PVC Document 1-1 Filed 02/05/20 Page 2 of 7 Page ID #:6

                                           Plaintiffs Claim and ORDER
        SC-100                             to Go to Small Claims Court
                                                                                                          E-FILING ID:             191226000671
                                                                                                      Clerk stamps
Notice to the person being sued:
• You are the defendant if your name is listed in ® on page 2 of this form.
  The person suing you is the plaintiff, listed in (J on page 2.
                                                                                                                  FILED
                                                                                                            By Supchur Court of California,
                                                                                                                County of    Angvlos on
• You and the plaintiff must go to court on the trial date listed below. If you
  do not go to court, you may lose the case.
                                                                                                                 DEC 27 2019
                                                                                                            SHERRI R. CARTER .CLERK
• If you lose, the court can order that your wages, money, or property be                                   BY CAPRICE JACKSON, Deputy
  taken to pay this claim.
• Bring witnesses, receipts, and any evidence you need to prove your case.                          Fill in court name and street address:
                                                                                                     Superior Court of California, County of
• Read this form and all pages attached to understand the claim against you
  and to protect your rights.                                                                        STANLEY MOSK COURTHOUSE
Aviso al Demandado:                                                                                  111 NORTH HILL STREET,
• Usted es el Demandado si su nombre figura en (2) de la pagina 2 de este                            ROOM 113
  formulario. La persona que lo demanda es el Demandante, ia que figura en                           LOS ANGELES. CA 90012
  (T) de la piigina 2.                                                                              Court fills in case number when form is filed.
• Usted y el Demandante tienen que presentarse en la corte en la fecha del                          Case Number:
  juicio indicada a continuacidn. Si no se presenta, puede perder el caso.                              19STSa4493

• Si pierde el caso la corte podria ordenar que le quiten de su sueldo, dinero u Case Name:
                                                                                 DAVID ANDERSON VS. AETNA LIFE
  otros bienes para pagar este reclamo.                                           INSURANCE COMPANY, A
• Lleve testigos, recibos y cualquier otra prueba que necesite para probar su    CORPORATION
  caso.
• Lea este formulario y todas las pdginas adjimtas para entender la demanda en su contra y para proteger sus derechos.
                                  Order to Go to Court
The people in 0 and @ must go to court: (Ckrkfills out .section below.)

      Trial               Date                      Time        Department    Name and address of court, if different from above
      Date           1- 03/02/2Q20                    8:30 AM   90
                     2.

                     3.
                       12/27/2019
                     Date:       SHERRI R. CARTER Clerk, by                  CAPRICE JACKSON               , Deputy

Instructions for the person suing:
• You are the plaintiff. The person you are suing is the defendant.
• Before you fill out this form, read form SC-IOO-INFO, Information for the Plaintiff to know your rights. Get
  SC-IOO-TNFO at any courthouse or count)' law library, or go to wmv.cotn1s.ca.gov/smallclaitns/forms.
• Fill out pages 2 and 3 of this form. Then make copies of all pages of this form. (Make one copy for each party named in
  this case and an extra copy for yourself.) Take or mail the original and these copies to the court clerk’s office and pay
  the filing fee. The clerk will write the date of your trial in the box above.
• You must have someone at least 18—not you or anyone else listed in this case—give each defendant a court-stamped
  copy of all five pages of this form and any pages this form tells you to attach. There are special rules for “serving,” or
  delivering, this form to public entities, associations, ajid some businesses. See forms SC-104, SC-104B, and SC-104C.
• Go to court on your trial date listed above. Bring witnesses, receipts, and any evidence you need to prove your case.

JudictsI Council of CaEfoinia, MVM'.courts.ca.po^               Plaintiffs Claim and ORDER                                        SC-100, Page 1 of 5
Revtsod January 1.2017. Mandatory Form
Code of Civil Procodure. §§ 116.110 el seq.,
116.220(c). 116.340(g)
                                                                to Go to Small Claims Court
                                                                       (Small Claims)

 ELECTRONICALLY FILED BY SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES. (Receipt #1191227E4290)
      Case 2:20-cv-01164-RGK-PVC Document 1-1 Filed 02/05/20 Page 3 of 7 Page ID #:7

Plaintiff (list names):                                                                    B-FILING ID:      191226000671
                                                                                       Case Number
DAVID ANDERSON                                                                           iySTSCl44y3


Q The plaintiff (the person, business, or public entity that is suing) is:
         NAME: DAVJD ANDERSON
         KC<M3 ADDRESS: Slu NORTH EDIKBOR'.'H AVENUE «
                        LOS ANGELES. CA SOOlu
         PHa'7E:   {818)495-5145

         email: 1964.dav.and@gmail.com



        If more than one plaintiff, list next plaintiff here:




        Q Check here if more than two plaintiffs and attachform SC- lOOA.
        □ Check here if either plaintiff listed above is doing business under a fictitious name. Ifso. attach form SC-103.
        D Check here if any plaintiff is a "licensee or "deferred deposit originator” (payday lenderj under Financial
          Code sections 23000 el seq.
(T) The defendant(the person, business, or public entity being sued) is:
         IViME: AETNA LIFE INSinUMJCE COMPANY. A CORPORATION
         HOIHE ADDRESS;  151 FARMINGTON AVSIIUE. RWSl
                                  HARTFORD. CT C61S6




        If the defendant is a corporation, limited liability company, or public entity, list the person
        or agent authorized for service of process here:
               CT CORPORATION SYSTEM                                      Job tide, if known: AGENT FOR SERVICE
        Addiess: 818 W 7TH STREET, #930                                   LOS ANGELES          CA   90017
                         Street                                           City             State     Zip

        Q Check here ifyour case is against more than one defendant, and attachform SC-IOOA.
        Q Check here if any defendant is on active militaiy duly, and write his or her name here:
(T) The plaintiff claims the defendant owes $ 10000.00                                 . (Fxplain below):
        a. Why does tlie defendant owe the plaintiff money?
              DEFENDANT DENIED MY CLAIM NO. Redacted
              TOTAL CHARGE $39,165.91) DESPITE THE FACT IT WAS A COVERED BENEFIT.
           When did this happen? (Date): 03/05/2016_________
        b. If no specific date, give tlie time period; Date started:                      Through:
        c. How did you calculate the money owed to you? {l)o not include court costs orfees for service.)
            DEFENDANT DENIED MY CLAIM BILLED FOR $39,165.91. UCR RATES FOR THE APPROVED
            PROCEDURES LESS CO-INSURANCE WOULD HAVE APPROXIMATED $10,000.00
        [D Check here ifyou need more space. Attach one sheet ofpaper orfoiw MC~()31 and write "SC-JOO, Jtem 3'' at
           the top.

Rovrsed January 1.2017
                                      Plaintiff’s Claim and ORDER to Go to Small Claims Court               SC-100, Page 2 of 5
                                                               (Small Claims)
      Case 2:20-cv-01164-RGK-PVC Document 1-1 Filed 02/05/20 Page 4 of 7 Page ID #:8

Plaintiff (list names):                                                                        E-FILIMG ID:        191226000671
                                                                                           Case Number:
DAVID ANDERSON                                                                               I9STSCI4493

(7) You must ask the defendant (in person, in writing, or by phone) to pay you before you
    sue. if your claim is for possession of property, you must ask the defendant to give you
    the property. Have you done this?
        B Yes            □ No        If no, explain why not:


        Why are you filing your claim at this courthouse?
        This cou rthouse covers the area (check the one that applies):
        a. S (1) Where the defendant lives or does business.           (4) Where a contract (written or spoken) was made,
               (2) Where the plaintiffs property was damaged.              signed, performed, or broken by the defendant or
               (3) Where the plaintiff was injured.                        where the defendant lived or did business when the
                                                                           defendant made the contract.
        b. Q Where the buyer or lessee signed the contract, lives now, or lived when the contract was made, if this claim,
               is about an offer or contract for personal, family, or household goods, services, or loans. (Code Civ. Proc.,
               § 395(b).)
        c. □ Where the buyer signed the contract, lives now, or lived when the contract was made, if this claim is about a
               retail installment contract (like a credit card). (Civ Code, § 1812.10.)
        d. □ Where the buyer signed the contract, lives now, or lived when the contract was made, or where the vehicle is
               permanently garaged, if this claim is about a vehicle finance sale. (Civ Code, § 2984.4.)
        e. □           (specify) -. ________________________________________________________________________

(£) List the zip code of the place checked in @ above (ifyou know): 90046__________________
        Is your claim about an attorney-client fee dispute? □ Yes                           B No
        Ifyes, and ifyou have had arbitration, fill out form SC-101, attach it to this form, and check here: Q
        Are you suing a public entity? □ Yes                       0 No
        Ifye.s, you must file a written claim with the entityfirst. □ A claim was filed on (date):_____________________
        Ifthe public entity denies your claim or does not answer within the time allowed by Iom', you can file this form.
(T) Have you filed more than 12 other small claims within the last 12 months in California?
        D Yes            B No     Ifyes. the filingfee for this case will be higher.
        Is your claim for more than $2,500?                      S Yes      □ No
        Ifyes, / have not filed, and understand that / cannot file, more than two small claims ca.ses for more than $2,500 in
        California during this calendar year.
^ I understand that by filing a claim In small claims court, I have no right to appeal this
  claim.
I declare, under penalty of perjury under California State law, that the information above and op any attachments to this
form is tnie and correct.
      Date; 12/26/2019        DAVID ANDERSON                                           ►
                             Plaintifftypes or prints name here                           Plaintiff signs here
                                                                                       ►


        m
        Date;
                                  Second plaintiff types or prints name here                 Second plaintiffsigns here
                         Requests for Accommodations
                         Assistive listening systems, computer-assisted real-time captioning, or sign language interpreter
                         services are available if you ask at least five days before tlie trial. Contact the clerk’s office for form
                         MC-410, Request for Accommodations by Persons With Disabilities and Response. (Civ. Code, §54.8.)
Revised January 1,2017
                                Plaintiff’s Claim and ORDER to Go to Small Claims Court                           SC-100, Page 3 of 5
                                                               (Small Claims)
      Case 2:20-cv-01164-RGK-PVC Document 1-1 Filed 02/05/20 Page 5 of 7 Page ID #:9


       SC-100                  Information for the defendant (the person being sued)
"Small claims court" is a special court where claims for                • Prove this is the wrong court. Send a letter to the court
$10,000 or less are decided. Individuals, including "natural              before your trial explaining why you think this is the wrong court.
persons" and sole proprietors, may claim up to $10,000.                   Ask the court to dismiss the claim. You must serve (give) a copy
Corporations, partnerships, public entities, and other busines.ses        of your letter (by mail or in person) to all parties. (Your letter to
are limited to claims of $5,000. (See below for exceptions.*) The         the court must say you have done so.)
process is quick and cheap. The rules are simple and informal.          • Go to the trial and try to win your case. Bring
You are the defendant—the person being sued. The person who is            witnesses, receipts, and any evidence you need to prove your
suing you is the plaintiff.                                               case. To have the court order a vi,ritness to go to the trial, nil out
Do I need a lawyer? You may talk to a lawyer before or after              form SC 107 {Small Claims Subpoena) and have it served on
the case. But you may not have a lawyer represent you in court            the witness.
(unless this is an appeal from a small claims case).                    • Sue the person who is suing you. if you have a claim
How do I get ready for court? You don’t have to file any                  against the plaintiff, and the claim is appropriate for small claims
papers before your trial, unless you think this is the wrong court        court as described on this form, you may file Defendant's Claim
for your case. But bring to your trial any witnesses, receipts, and       (form SC-120) and bring the claim in this action. If your claim is
evidence that supports your case. And read 'Be Prepared for Your          for more than allowed in small claims court, you may still file it in
Trial” at www.courts.ca.gov/smallclaims/prepare.                          small claims court if you give up the amount over the small
                                                                          claims value amount, or you may file a claim for the full value of
What if I need an accommodation? if you have a                            the claim in the appropriate court. If your claim is for more than
disability or are hearing impaired, fill out form MC-410. Request for     allowed in small claims court and relotos to the some contract,
Accommodations. Give the form to your court clerk or the ADA/             transaction, matter, or ovont that is the subject of the plaintiffs
Access Coordinator.                                                       claim, you may file your claim in the appropriate court and file a
What if I don’t speak English well? Ask the court clerk                   motion to transfer the plaintiffs's claim to that court to resolve
as soon as possible if your court has a court-prowded interpreter         both matters together. You can see a description of the amounts
available and how to request ono. A court provided interpreter may        allowed in the paragraph above titled “Small Claims Court.”
not be available. Alternatively, you may bring an adult who is not a . Agree with the plaintiffs claim and pay the
witness or an attorney to interpret for you or ask the court for a list   money. Or, if you can’t pay the money now, go to your trial
of interpreters for hire.                                                 and say you want to make payments.
Where can I get the court forms I need? Go to any                          • Let the case "default." if you don’t settle and do not go to
courthouse or your county law library, or print forms at www.                the trial (default), the judge may give the plaintiff wirat he ui she
courts.ca.gov/smalldaims/forms.                                              is asking for plus court costs. If this happens, the plaintiff can
What happens at the trial? The judge will listen to both                     legally take your money, wages, and property to pay the
sides. The judge may make a decision at your trial or mail the               judgment.
decision to you later.                                                     What if I need more time?
What if I lose the case? if you lose, you may appeal. You’ll               You can change the trial date if:
havo to pay a foe. (Plaintiffs cannot appeal their own claiivts.)          • You cannot go to court on the scheduled date (you will have to
                                                                             pay a fee to postpone the trial), or
. If you were at the trial, file form SC-140, Notice of Appeal. You
  must file within 30 days after the clerk hands or mails you the          . You did not get served (receive this order to go to court) at least
  judge's decision (judgment) on form SC-200 or form GC-130,                 15 days before the trial (or 20 days if you live outside the
   Notice of Entry of Judgment.                                              county), or
. If you were not at the trial, fill out and file form SC-135, Notice of   • You need more time to get an interpreter. One postponement is
   Motion to Vacate Judgment and Declaration, to ask the judge to            allowed, and you will not have to pay a fee to delay the trial.
   cancel the judgment (decision). If the judge does not give you a        Ask the Small Claims Clerk about the rules and fees for
   new trial, you have 10 days to appeal the decision. File form           postponing a trial. Or fill out form SC-150 (or write a letter) and
   SC-140.                                                                 mail it to the court and to all other people listed on your court
For more information on appeals, see www.courts.ca.gov/                    papers before the deadline. Enclose a check for your court fees,
smallclaims/appeals.                                                       unless a fee waiver was granted.

Do I have options?                                                                 Need help?
Yes. if you are being sued, you can;                                               Your county’s Small Claims Advisor can help for free.
• Settle your case before the trial, if you and the
  plaintiff agree on how to settle the case, the plaintiff must file            Small Claims Court Advisor Program
  form CIV-110, Request for Dismissal, with the clerk. Ask the                  http'.r/dcba.lacounty.gov
  Small Claims Advisor for help.                                                Monday - Friday 8;00am - 4:30pm
                                                                                (213) 974-9759 or (800) 593-8222
                                                                                 Or go to www.courts.ca.gov/smallclaims/advisor.
• Exceptions: Different limits apply in an action against a defendant vfoo is a guarantor. (See Code Civ. Proc., § 116.220(c).)
Revised January 1,2017
                             Plaintiff’s Claim and ORDER to Go to Small Claims Court                                          SC-100, Page 4 of 5
                                                                (Small Claims)
     Case 2:20-cv-01164-RGK-PVC Document 1-1 Filed 02/05/20 Page 6 of 7 Page ID #:10


       SC-100                            Informaclon para el demandado (la persona demandada)
La “Corte de reclames menores” es una corte especial donde se                                        . Probar que es la corte equivocada. Env^e una carta a la corte
deciden casos por $10,000 o menos. Los individuos, o sea (as                                           antes del juicio explicando por qu6 cree que es la corte
“personas ffsicas’ y los propietarios por cuenta propia, pueden                                        equivocada. Pfdale a la corte que despida el reclamo.Tiene que
redamarhasta $10,000. Las corporadones, asodaciones, entidades                                         entregar (dar) una copia de su carta (por corrco o en persona) a
publicas y otras empresas solo pueden reclamar hasta $5,000. (Vea                                      todas las partes. (Su carta a la corte tiene que decir que hizo la
abajo para las excepciones.*) El proceso es rdpido y barato. Las                                       entrega.)
reglas son sendllas e informales. Listed es el Demandado—la                                          . Ir al juicio y tratar de ganar el caso. Lleve testigos, recibos y
persona que se estd demandando. La persona que lo estd                                                 cualquier prueba que necesite para probar su caso. Si desea que
demandando es el Demandante.                                                                           la corte emita una orden de compareccncio para que los testigos
^Necesito un abogado? Puede hablar con un abogado antes o                                              vayan al juicio, llene el formulario SC-IO?, Citaioho de ledamos
despu6s del caso. Pero no puede tener a un abogado que lo                                              menores (Small Claims Subpoena) y entrbgucselo legalmente al
represente ante la corte (a menos que se trate de una apeladbn de un                                   testigo.
caso de reclames menores).                                                                           . Demandar a la persona que lo demando. Si tiene un reclame
^Como me prepare para ir a la corte? No tiene que presentar                                            contra el Demandante, y el reclame se puede presenter en la
                                                                                                       corte de redamos menores, tal como se describe en este
ningunos papeles antes del juicio, a menos que puense que 6sta es la
rnrte equivocada para su caso. Poro llcvc al juido cualquier testigus,                                 formulario, puedo prosentor cl formulario SC-120. Redarno del
redbos y pruebas que apoyan su caso. Y lea “Est6 preparado para su                                     demandado (Defendant's Claim) y presentarlo en este mismo
Juido” en www.courts.ca.gov/reciamosmenores/preparese.                                                 caso. Si su reclame excede el Kmite permitido en la corte de
                                                                                                       reclames menores, puede igualmcntc presentarlo en la coite du
^Qu6 hago si necesito una adaptaciuii? Si tiene una discapaddad                                        redamos menores si estd dispuesto a limttar su redamo al
o tiene impedimentos de audicibn, llene el formulario MC-410,                                          mdximo permitido, o puede presentar un reclame por el monto
Request for Accomodations. Entregue el formulario al secretario de la                                  total en la corte apropiada. Si su redamo excede ei Ifmite
corte o al Coordinador de Acceso/ADA de su corte.                                                      permitido en la corte de reclames menores y esta relacionado con
^Qub pasa si no habio bien ingIbs? Preguntele al secretario de la                                      el mismo contrato, transaeddn, asunto o acontedmiento que ei
corte lo mbs pronto posible si en el juzgado habrb un intbrprete                                       reclame del Demandante, puede presentar su redamo en la corte
disponible y c6mo solidtario. No siempre estbn disponibles los                                         apropiada y presentar una moddn para tronoferir cl redatTW del
intbipretes de la corte. Utra opdbn es tievar a un adulto que pueda                                    Demandante a dicha corte, para poder resolver los dos redamos
interpretar para usted siempre que esa persona no sea un testigo ni                                    juntos. Puede ver una descripddn de los montos permitidos en el
un abogado. O puede pedir a la corte una lista de intbrpretes                                          pdrrafo anterior titulado “Corte de reclames menores”.
particulares disponibles para contratar.                                                              . Aeptar el redamo del Demandante y pagar el dinero. O, si no
^Dbnde puedo obtener los formularios de la corte que necesito?                                           puede pagar en ese momento, vaya al Juicio y diga que quiere
Vaya a cualquier edifido de la corte. la biblioteca legal de su condado,                                 hacer los pagos.
o imprima los formularios en www.courts.ca.gov/ smallclaims/forms                                     . No ir al Juicio y aceptar el fallo por falta de comparecencia. Si
(pbgina estb en ingIbs).                                                                                 no llega a un acuerdo con el Demandante y no va al juido (fallo
^Qub pasa en el juicio? El juez escucharb a ambas partes. El Juez                                        por falta de comparecenda), el juez le puede otorgar al
puede tomar su dedsibn durante la audiencia o envibrseta por correo                                      Demandante lo que esUi reclamando mbs los costos de la Cuile.
despubs.                                                                                                 En ese caso, el Demandante legalmente puede tomar su dinero,
^Qub pasa si pierdo el caso? Si pierde, puede apelar. Tendrb que                                         su sueldo o sus bienes para cobrar el fallo.
pagar una cuota. (El Demandante no puede apelar su propio redamo.)                                   ^Qu6 hago si necesito mds tiempo? Puede cambiar la fedia del
. Si estuvo presente en el juicio, llene el formulario SC-140, Aviso de                              juicio si:
   apelacidn (Notice of Appeal). Tiene que presentarlo dentro de 30                                  • No puede ir a la corte en la fecha programada (tendrd que pagar
   dias despubs de que el secretario le entregue o envie la dedsibn                                      una cuota para aplazar el juido), o
   (fallo) del juez en el formulario SC-200 O SC-130, Aviso lie                                      • No le entrogaron loo documentos iegdliuentt:! (iiu ludbid la orden
   publicaddn del fallo (Notice of Entry of Judgment).                                                   para ir a la corte) por to menos 15 dias antes del Juido (6 20 dias
. Si r70 estuvo en el Juido, llene y presente el formulario SC-135,                                      si vive fuera del condado), o
   Aviso de petiddn para anular el fallo y Dedarad6n para pedirte al                                  • Necesita mds tiempo para conseguir interprets. (Se pemnite un
   juez que anule el ^tlo (dedsibn). Si la corte no le otorga un nuevo                                   solo aplazamiento sin tener que pagar cuota para aplazar el
   juicio, tiene 10 dias para apelar la dedsibn. Presente el formulario                                  juido).
   SC-140.                                                                                           Preguntele al secretario de reclames menores sobre las reglas y las
                                                                                                     cuotas para aplazar un juicio. O llene el formulario SC-150 (o escriba
Para obtener mbs informadbn sobre las apeladones, vea www.
                                                                                                     una carta) y envieto antes del plazo a la corte y a todas las otras
courts.ca.gov&eclamosmenores/apeladones.
                                                                                                     personas que figuran en sus papelcs dc la corte. Adjunte un cheque
^Tengo otras opciones? S(. Si lo estbn demandando, puede:                                            para pagar los costos de la corte, a menos que le hayan dado una
. Resolver su caso antes del juicio. Si usted y el Demandante se                                     exendbn.
  ponen de acuerdo en cbmo resolver el caso, el Demandante tiene
  que presentar el formulario CIV-110, Solicitud de desestimacibn
  (Request for Disrrnssat) ante el secretario de la corte. Pidale al
                                                                                                       ©         ^Necesita ayuda? El /^esor de Redamos Menores de su
                                                                                                                 condado le puede ayudarsin cargo.
                                                                                                           Small Claims Court Advisor Program
  Asesor de Redamos Menores que to ayude.                                                                  1ttp://dcba.lacounty.gov
                                                                                                           Monday - Friday 8:00am - 4:30pm
                                                                                                           (213) 974-9759 or (800) 593-8222
                                                                                                     O visite www.courts.ca.gov&edamosmenores/asesores.
           * Excepclones: Sxislftfi d^ofenles limilesen un reclame contra un garante. (Vea ei Codigo do Precodirnento Civil, scccidn 116.220 (c).)

Revised January 1,2017                                                                                                                                 SC-100, Page 5 of 5
                                                          Redamo del Demandante y ORDEN
                                                        Para Ir a la Corte de Redamos Menores
                                                                                (Redamos Menores)
 Case 2:20-cv-01164-RGK-PVC Document 1-1 Filed 02/05/20 Page 7 of 7 Page ID #:11
                                                                                       GEN-I6-Small Claims Portal 3*PJ

                                                                                        FILED
                                                                                 Superior Court of CaUfbruia
                                                                                   County of Los Angeles
     I
                                                                                      APR 13 2016
 2
                                                               Sherrii R^rter, EU^tive Offteer/Clerk
 3                                                              Byi                       _ Deputy
                                                                       t^izallnda Mina
 4                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
 5                                     FOR THE COUNTY OF LOS ANGELES
 6
         In re Small Claims Jurisdiction Cases         )       GENERAL ORDER re SMALL CLAIMS
 7       Calendared in the Los Angeles County          )       PROCEDURES: NOTICE of WEB
         Superior Court            j                   )       PORTAL AVAILABILITY for
 8                             • ^                     )       INTERPRETER REQUESTS
                                V t
                                                       )       (Effective April 13, 2016)
 9
10       TO EACH PARTY:
11              In order to expedite the availability of interpreters at hearings on small claims cases, IT IS
12       HEREBY ORDERED that each Small Claims plaintiff shall, along with the Plaintiff’s Claim and
13       Order to Go to Small Claims Courts serve all named defendants with the Notice of the Availability of
14       Web Portal for Interpreter Requests^ this notice or flyer generally informs litigants that the Los
15       Angeles County Superior Court provides interpreter ser\'ices in small claims hearings at no cost to
16       parties with limited English proficiency and that Spanish language interpreters are readily available in
17       dl courtrooms where Small Claims hearings are held. The notice or flyer will be provided to the
18       claimant at the time the Small Claims action is filed, if filed at the clerk’s office, and will also be
19       posted on the Los Angeles County Superior Court internet website (http: //www.iacourt.org/).
20       PlaintifE(s) must then indicate service of the Notice of Availability of Small Claims Web Portal for
21       Interpreter Requests on line 3(d) of the Proof of Service form (Form SC - 104) filed with the court.
22              Effective immediately, this General Order supersedes any previous order related to service of
                                                           /
23       the Notice of Availability of Web Portal for Interpreter Requests and is to remain in effect until
24       otherwise ordered by the Presiding Judge.
25
         DATED: April 13,2016
26
27                                                              CAROLYN B.KUHL
                                                                PRESIDINCi JUDGE
28
                                                            1
                                          GENERAL ORDER - SMALL CLAIMS PORTAL
